DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the roof”.  There is insufficient antecedent basis for this limitation in the claim.
CLAIM 3
	Is unclear as to the relationship to a barge, since claim 3 only claims a roof structure with solar panels.
Claim 4 recites the limitation "the photovoltaic roof…” .  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the barges…” .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the connection…” .  There is insufficient antecedent basis for this limitation in the claim.
CLAIM 7
	The use is indefinite, for instance a dc-ac power inverter can not be adapted to any type of AC motor, a three phase motor would require a power inverter for each phase.


	Unclear as to what is being claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN CN 204031048 in view of MARTINSON et al. 20180219509.
CLAIM 1
	 CHEN discloses  [0006] This utility model technical problem to be solved is to provide a ship solar panel mounting structure and soft substrate, light weight, skid-proof, convenient dismounting, at the same time, it will not influence the safety and beauty.
[0007] In order to solve said technical problem, this utility model of the technical solution is as follows: the solar ship plate and soft substrate mounting structure, a ship for mounting on the carrier, the mounting carrier not only can be the deck, or awning is flying bridge, ship, container ship on object of sunlight can be received. mounting carrier is paved on soft substrate matched with the mounting surface of the carrier shape, the flexible boards fixed on the mounting support via the rope. the soft base plate is provided with a fixing component for fixing the solar panel placed on the flexible substrate, the flexible substrate is provided with a wire chase, hidden for placing connecting lead between each solar panel.

[0009] Preferably, each of the fixing component is pressure strip, so that the soft base plate whose surface has a larger friction coefficient, convenient walking pedal.
[0010] Preferably, the solar panel is arranged in matrix.
[0011] Preferably, the folding stress releasing hole is set on the soft substrate.
[0012] Preferably, the soft base plate is provided with a solar board lead covert wiring groove, the lead groove through the fixing component to realize fast opening and closing.
	CHEN does not disclose telescopic roof system for a barge.
	MARTINSON et al. discloses an apparatuses and methods for an apparatus that has a flexible mounting substrate, one or more flexible photovoltaic modules attached to the flexible mounting substrate, one or more inverters attached to the flexible mounting substrate and electrically connected to the one or more flexible photovoltaic modules, a flexible electrical conduit electrically connected to the one or more inverters and to the one or more flexible photovoltaic modules, a plurality of mounting features, and a plurality of flexible connectors that extend between the flexible mounting substrate and one corresponding mounting feature, that is configured to be positioned above a structure and secured to the structure without penetrating roofing of the structure (abstract). 
	It would have been obvious to one having ordinary skill in the art to have attached flexible photovoltaic modules configured to be positioned above the roof barge cover to supply electric power to a barge electrical system.
	
 
Claims 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN CN 204031048 in view of LEE KR 20110120656A

	
	CHEN discloses the solar ship plate and soft substrate mounting structure, a ship for mounting on the carrier, the mounting carrier not only can be the deck, or awning is flying bridge, ship, container ship on object of sunlight can be received. mounting carrier is paved on soft substrate matched with the mounting surface of the carrier shape, the flexible boards fixed on the mounting support via the rope. the soft base plate is provided with a fixing component for fixing the solar panel placed on the flexible substrate, the flexible substrate is provided with a wire chase, hidden for placing connecting lead between each solar panel.
	LEE et al. discloses the supporting structure of solar cells in a ship.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to have replaced a barge cover system where the same roof is replaced by a rigid structure consisting of solar panels, said structure must be strong enough to support the cargos and overloads demanded by the different navigation rules. They can be reinforced underneath with some insulating material to protect the load to be transported.

Claims 4,5,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTINSON et al. 20180219509.
CLAIMS 4,5,6,7
	MARTINSON et al. discloses an apparatuses and methods for an apparatus that has a flexible mounting substrate, one or more flexible photovoltaic modules attached to the flexible mounting substrate, one or more inverters attached to the flexible mounting substrate and electrically connected to the one or more flexible photovoltaic modules, a flexible electrical conduit electrically connected to the one or more inverters and to the one or more flexible photovoltaic modules, a plurality of mounting features, and a plurality of flexible connectors that extend between the flexible mounting substrate and one corresponding mounting feature, that is  
	It would have been obvious to one having ordinary skill in the art to have an interconnection system between the photovoltaic roof modules, which includes conductors (either through cables, connectors, wireless, direct contact, current induction, etc.) in order to interconnect the solar modules on a barge to generate a desired power level and to interconnect other solar panel modules on other  barges in toe to increase the power level of the barge system.

Claims 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI CN203064194U.
CLAIMS 8,9
	DI discloses A photovoltaic power supply system of electric pleasure boat, comprising a boat, a motor, a speed regulator and a propeller, wherein the ship loading multiple solar photovoltaic power supply device of continuous power generation control device and the storage battery group is fixedly connected on the top of yacht in the yacht, photovoltaic through bracket; independent photovoltaic power station of said shore fixed photovoltaic power supply device comprises a base fixedly connected with bracket, multiple solar panel is fixedly connected in the frame on the top end of the bracket; the protective cover is fixedly connected with the base, the photovoltaic power generation control device and the storage battery group is set in protective cover is respectively fixedly connected with the base. when using, the electric pleasure boat is parked close to the shore, the cable connected with the ship loading photovoltaic power supply device and independent photovoltaic power station is ship-mounted photovoltaic power supply device charging, the electric pleasure boat offshore cable running on water surface, comprising a boat mounted photovoltaic power supply device is an electric motor providing power, motor through driving of the speed governor and the thruster control electric pleasure boat, solves the problem that the electric yacht cruising ability is not enough.

	It would have been obvious to one having ordinary skill in the art at the time of the invention a solar cell supply electrical energy to charge a battery and to power an electric powered thruster engine to position a barge. It is obvious that the barge system must comply with coast guard regulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 21, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836